hNORRIS, C.J.,
concurs.
After re-enactment in 1995 and amendments in 1996 and 1997, La. R.S. 9:2501 provided that the “new” succession law (virtually eliminating forced heirship) would govern the successions of persons who, like Mr. Boyter, die after December 31, 1995. The statute further provides, however, that wills executed prior to January 1, 1996, like Mr. Boyter’s, shall be interpreted according to certain rules. R.S. 9:2501 B. Because this interpretive function is mandatory, I would apply Subsection 2501 B(l)(a), find that Mr. Boyter manifested an intent to disinherit Frances and Michael, and therefore apply the “new” law. I would not omit consideration of Subsection B.
In the instant case, however, the effect of either my approach or of the majority’s approach is to apply the “new” law and fulfill the clear intent of Mr. Boyter’s will. I therefore respectfully concur.
APPLICATION FOR REHEARING
Before NORRIS, C.J., WILLIAMS, BROWN, GASKINS, CARAWAY, JJ.
Rehearing denied.